DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
Applicants’ amendments and arguments filed 2/12/21 are acknowledged.
Previously the species of SEQ ID NO:2 was elected.
The elected species were found in the prior art and claims to the elected species are rejected as set forth below. Any relevant art that was uncovered during the search for the elected species is cited herein in order to advance prosecution.
	Claim 13 has been cancelled.
Claims 1-12 are being examined.

Priority
	The instant application was filed 11/19/19 and claims foreign benefit of REPUBLIC OF KOREA 10-2018-0143010 11/19/2018.
	The translation of the foreign priority document dated 2/12/21 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: the last page of the specification appears to be blank. There is no need to include a blank page at the end of the specification.  


Response to Arguments - Specification
	Applicants do not appear to have responded to the objection to the specification.

Claim Rejections - 35 USC § 112 - New
	This rejection is a new rejection, necessitated by amendment.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a ‘new matter’ rejection. Section 2163 of the MPEP states: ‘While there is no in haec verba requirement, newly added claim limitations must be supported in the specification 
The phrase ‘at risk of developing cancer’ could not be located in the instant application or in the foreign priority document. The word ‘risk’ could not be located in the instant application or in the foreign priority document.
Although the abstract of the specification uses the word ‘preventing’, there is no mention of an individual at risk of developing cancer. As such, there is no reason to conclude that instant claims 1-6 are supported in the specification through express, implicit, or inherent disclosure for at least the reasons discussed above.

Claim Rejections - 35 USC § 102
	Claims were previously rejected under 102 based on the reference cited below. Since claim 1 has been amended the rejection is updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bae et al. (WO 2017/039383; March 9 2017).

	Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14). The sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach that the animals are mice (section 0116).
	In relation to administering SEQ ID NO:2 as recited in claim 1, Bae teach TFMG was administered (example 4 page 13 and figure 14) which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
	In relation to the individual of claims 1 and 4, instant claim 1 recites ‘preventing’ so the individual does not have to have any preexisting conditions. Further, Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14). Bae teach that the animals are mice (section 0116). Since mice are susceptible to cancer they are at risk of developing cancer.
	In relation to the effects recited in claims 1-3, Bae teach TFMG was administered (example 4 page 13 and figure 14) which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Response to Arguments - 102
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
.

Claim Rejections - 35 USC § 103
The rejection of claims 7-12 under 35 U.S.C. 103 as being unpatentable over Choi et al. (‘Abstract 2132:Anti-vascular inflammatory nanoparticles inhibit tumor progression and metastasis through vascular normalization’ Proceedings of the American Association for Cancer Research Annual Meeting; published July 2018 pages 1-4) in view of Bae et al. (WO 2017/039383; March 9 2017) is withdrawn based on applicants’ arguments and affidavits.
Since claims 1-6 as amended include new matter, they have a priority date of 2/12/21 and thus Choi et al. remains prior art for claims 1-6.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (‘Abstract 2132:Anti-vascular inflammatory nanoparticles inhibit tumor progression and metastasis through vascular normalization’ Proceedings of the American Association for Cancer Research Annual Meeting; published July 2018 pages 1-4; ‘Choi’) in view of Bae et al. (WO 2017/039383; March 9 2017).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
Choi teach that TFG and TFMG are engineered protein cage nanoparticles that inhibited tumor growth in an LLC (Lewis lung carcinoma) and breast tumor models (pages 1-2). Choi teach that cisplatin was also administered to the LLC model and beneficial results were observed (pages 1-2). Choi suggest as a method for effective cancer treatment (page 2).
Choi does not recite the amino acid sequence of TFG or TFMG.
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Choi based on the specific suggestions of Choi. Since Choi suggest the administration of TFG and TFMG as a cancer treatment one would have been motivated to administer for such purpose. Since Choi specifically teach TFG and TFMG one 
In relation to administering SEQ ID NO:2 as recited in claim 1, Choi teach that TFG and TFMG are engineered protein cage nanoparticles that inhibited tumor growth in an LLC (Lewis lung carcinoma) and breast tumor models (pages 1-2). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1 and 4, Choi teach that TFG and TFMG are engineered protein cage nanoparticles that inhibited tumor growth in an LLC (Lewis lung carcinoma) and breast tumor models (pages 1-2) and Bae teach methods of treating and using effective amounts (sections 0101-0102). Further, in relation to the individual of claims 1 and 4, instant claim 1 recites ‘preventing’ so the individual does not have to have any preexisting conditions. Bae teach that the animals are mice (section 0116). Since mice are susceptible to cancer they are at risk of developing cancer.
In relation to the additional agent as in claims 5-6, Choi teach that cisplatin was also administered to the LLC model and beneficial results were observed (pages 1-2).
.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
	Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643).
	Lee does not teach the inclusion of a second anticancer agent nor does Lee teach specific patients with cancer. Lee does not disclose the amino acid sequence of the polypeptides.

	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach TFG and TFMG one would have been motivated to use the specific sequences as taught by Bae. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that 
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4 and 9-12, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Further, in relation to the individual of claims 1 and 4, instant claim 1 recites ‘preventing’ so the individual does not have to have any preexisting conditions.
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048).
.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643; ‘Lee’) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105; ‘Anton’) in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643).

Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162).
	Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Anton investigates the involvement of APC (activated protein C) and EPCR (endothelial protein C receptor) (pages 96-97 connecting paragraph). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figures 3-4). 
Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Lee based on the specific suggestions of Lee. Since Lee teach TFG and TFMG one would have been motivated to use the specific sequences as taught by Bae. 
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.

In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).
	In relation to the effects recited in claims 1-3, 7-8 and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Response to Arguments - 103
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive with respect to the rejections set forth above.
Although applicants argue that Choi is disqualified as prior art, the rejection of claims 7-12 under 35 U.S.C. 103 as being unpatentable over Choi et al. (‘Abstract 2132:Anti-vascular inflammatory nanoparticles inhibit tumor progression and metastasis through vascular normalization’ Proceedings of the American Association for Cancer Research Annual Meeting; published July 2018 pages 1-4) in view of Bae et al. (WO 2017/039383; March 9 2017) is withdrawn based on applicants’ arguments and affidavits. However, since claims 1-6 as amended 
Although applicants argue that Lee alone does not teach treating cancer, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2).
Although applicants restate the examiners position and recite case law and argue that there is not a reasonable expectation of success in treating cancer, MPEP 2143.02 II recognizes that obviousness does not require absolute predictability. In the instant case, Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR (page 6637 second column) so one would have had a reasonable expectation of success. Further, Sukhatme and Anton teach additional details about known functionalities of the components of the polypeptides taught by Lee. Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR
Although applicants argue about exhibit A, no exhibit A has been provided (see attached interview summary). Further, applicants arguments appear to relate to MMP9 which is not used as a bases of the prior art rejections. Anton teach that blocking APC/EPCR interaction reduced 
Although applicants argue about unexpected results, MPEP 716.02(b) recognizes that the burden is on the applicant to establish results are unexpected and significant. MPEP 716.02(e) refers to a comparison with the closest prior art. In the instant case, there does not seem to be a comparison to the closest prior art. There are inadequate facts to conclude unexpected results commensurate in scope with the instant claims.

Double Patenting
The double patenting rejection is maintained from the previous office action.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,513,545 (545) in view of Lee et al. (‘A double chambered protein nanocage loaded with thrombin receptor agonist peptide (TRAP) and gamma-carboxyglutamic acid of protein C (PC-Gla) for sepsis treatment’ Advanced Materials v27 2015 pages 6637-6643) in view of Bae et al. (WO 2017/039383; March 9 2017) in view of Sukhatme et al. (US 2005/0232925; ‘Sukhatme’) in view of Anton et al. (‘Receptor of activated protein c promotes metastasis and correlates with clinical outcome in lung adenocarcinoma’ American Journal of Respiratory and Critical Care Medicine v186(1) 2012 pages 96-105;  in view of Dasari et al. (‘Cisplatin in cancer therapy: molecular mechanisms of action’ European J Pharmacol 2014 printed as pages 1-33; ‘Dasari’).
Bae et al. (WO 2017/039383; March 9 2017) is not in the English language so the english language equivalent Bae et al. (US 2019/0016764; ‘Bae’) will be cited herein.
545 recites method of administering SEQ ID NO:14 or 15 (claim 7).
545 does not teach the inclusion of a second anticancer agent nor does 545 teach specific patients with cancer.  
Lee teach that nanoparticles can be used to treat and detect diseases such as cancer (first paragraph). Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column). Lee teach the administration to an animal model (figure 3F). Lee teach that they expect that TFMG could be used to treat various diseases (page 6643).
Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151) and teach methods of preparing the peptides (example 1 page 12). Bae teach that TFG and TFMG were administered to animals (example 4 page 13 and figure 14) and teach methods of treating and using effective amounts (sections 0101-0102).
	Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132). Sukhatme teach PAR-1 and recognize specific peptides (sections 0009-0010 and 0060). Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Sukhatme teach a variety of cancer types (section 0162).

Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). Dasari teach that synergistic interactions have been observed for various cisplatin combinations (sections 4.5 and 4.6).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of 545 because Lee and Bae teach the same polypeptides. Since Lee mentions applications for cancer (first paragraph) and since Lee teach that the polypeptides include a TRAP domain that activates PAR-1 and a PC-Gla domain that occupies EPCR (page 6637 second column) one would have been motivated to use for known applications related to those functions. In particular, since Sukhatme teach PAR agonists for the treatment of cancer (claim 13 and sections 0130-0132) and the polypeptides of Lee contain a domain that activates PAR one would have been motivated to use for the patients as taught by Sukhatme. Further, since Anton teach that blocking APC/EPCR interaction reduced infiltration in the target organ and resulted in impaired prometastatic activity (page 96 column 1 and figure 3) and the polypeptides of Lee contain a domain that occupies EPCR one would have been motivated to use for the patients as taught by Anton. Further, since Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048) one would have been motivated to administer as suggested. Further, Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4). One 
In relation to administering SEQ ID NO:2 as recited in claims 1, 7, and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638). Bae teach the sequences for TFG and TFMG are described in figures 1a and SEQ ID NOs:14-15 (page 5 and sequence listing) and Bae teach the sequences as self-assembling into nano-cage nanoparticles (figure 1b, sections 0008, 0072 and 0151). Bae teach TFMG which is SEQ ID NO:15 which is the same as instant SEQ ID NO:2.
In relation to the individual of claims 1, 4 and 9-12, Lee mentions cancer (first paragraph) and Sukhatme teach a variety of cancer types (section 0162) and Anton teach that metastasis is a complication of lung adenocarcinoma (page 96 column 2). Further, in relation to the individual of claims 1 and 4, instant claim 1 recites ‘preventing’ so the individual does not have to have any preexisting conditions.
In relation to the additional agent as in claims 5-7, Sukhatme teach the inclusion of a second therapeutic agent (claim 38 and section 0165) which could be cisplatin (section 0048). Dasari teach that cisplatin is a well-known chemotherapeutic drug (page 1) specifically for lung cancer (section 3.1 on page 4).
	In relation to the effects recited in claims 1-3, 7-8 and 10, Lee teach that specific polypeptides were made (figure 1) that are called TFG and TFMG (page 6638) which are the same as instant SEQ ID NO:1 and SEQ ID NO:2. As set forth in MPEP 2112.01 a product and its properties are inseparable.

Response to Arguments – double patenting
Applicant's arguments filed 2/12/21 have been fully considered but they are not persuasive. 
Although applicants’ request that the rejection be held in abeyance, nothing has been done to overcome the rejection so it remains of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658